Exhibit CCH II, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Year Ended December 31, Nine Months Ended September 30, 2004 2005 2006 2007 2008 2008 2009 Earnings Loss from Operations before Noncontrolling Interest, Income Taxes, and the Cumulative Effect of Accounting Change $ (2,617 ) $ (488 ) $ (613 ) $ (546 ) $ (1,750 ) $ (147 ) $ (3,108 ) Fixed Charges 733 865 982 1,021 1,071 788 801 Total Earnings $ (1,884 ) $ 377 $ 369 $ 475 $ (679 ) $ 641 $ (2,307 ) Fixed Charges Interest Expense $ 702 $ 829 $ 951 $ 995 $ 1,041 $ 766 $ 666 Interest Expense Included Within Reorganization Items, Net - 113 Amortization of Debt Costs 24 29 24 19 23 17 16 Interest Element of Rentals 7 7 7 7 7 5 6 Total Fixed Charges $ 733 $ 865 $ 982 $ 1,021 $ 1,071 $ 788 $ 801 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the years ended December 31, 2004, 2005, 2006, 2007 and 2008 and the nine months ended September 30, 2008 and 2009 were insufficient to cover fixed charges by $2.6 billion, $488 million, $613 million, $546 million, $1.8 billion, $147 million and $3.1 billion, respectively.As a result of such deficiencies, the ratios are not presented above.
